                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TOMMY MCGOOGAN,                                                              PLAINTIFF
ADC #147267

v.                                  1:18-cv-00086-JM-JJV

LINDA TEAGUE, LPN,
Grimes Unit, ADC; et al.                                                  DEFENDANTS


                                            JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed.

       Dated this 3rd day of April, 2019.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
